EXHIBIT 10.62
EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made effective February 16, 2009
(the “Effective Date”) by and among between U.S. Auto Parts Network, Inc., a
Delaware corporation (the “Company”), and Ted Sanders, an individual (the
“Executive”).
 
WHEREAS, the parties hereto desire to enter into a written agreement to document
the terms of Executive’s employment with the Company.
 
1. Duties and Responsibilities.
 
A.           Executive shall serve as the Company’s Chief Financial Officer,
reporting directly to the Company’s Chief Executive Officer.  Executive shall
have the duties and powers at the Company that are customary for an individual
holding such position.
 
B.           Executive agrees to use his best efforts to advance the business
and welfare of the Company, to render his services under this Agreement
faithfully, diligently and to the best of his ability.
 
C.           Executive shall be based at the Company’s office located at Carson,
California, or at such other offices of the Company located within 30 miles of
such offices.
 
2. Employment Period.  Following the Effective Date, Executive’s employment with
the Company shall be governed by the provisions of this Agreement for the period
commencing as of the date hereof and continuing until the earlier of (i)
Executive’s termination of employment with the Company for any reason, or (ii)
the fifth anniversary of the Effective Date (the “Employment Period”).  Provided
that Executive’s employment has not been or is not being terminated for any
reason, Executive and the Company agree to negotiate in good faith prior to the
end of the Employment Period to enter into a new Employment Agreement to take
effect after the Employment Period.
 
3. Cash Compensation.
 
A.           Annual Salary.  Executive’s initial base salary shall be $300,000
per year (the “Annual Salary”), which shall be payable in accordance with the
Company’s standard payroll schedule (but in no event less frequent than on a
monthly basis), and may be increased from time to time at the discretion of the
Compensation Committee of the Company’s Board of Directors (the “Compensation
Committee”).  The Compensation Committee shall review Executive’s Annual Salary
at least annually and may increase the Annual Salary from time to time at its
sole discretion.  Any increased Annual Salary shall thereupon be the “Annual
Salary” for the purposes hereof.  Executive’s Annual Salary shall not be
decreased without his prior written consent at any time during the Employment
Period.
 
B.           Bonus.
 
(1)           Signing and Retention Bonus.  The Company shall pay to Executive a
bonus of $25,000, which shall be payable in a lump sum as soon as reasonably
practicable following the Effective Date.  In the event that Executive’s
employment is terminated for Cause (as defined below) or if Executive resigns
from the Company without Good Reason (as defined below) prior to the first
anniversary of the Effective Date, Executive agrees to reimburse the Company for
such bonus; provided however, that the amount of the reimbursed bonus to the
Company shall be reduced by $2,083 (1/12th of the total bonus) for each complete
month of Executive’s employment with the Company, calculated from the Effective
Date.  Executive hereby agrees that the Company may deduct such bonus
reimbursement from any or all payments due to Executive from the Company,
including from his last paycheck (to the extent legally permissible), and
Executive agrees to provide the Company with any further written authorization
of the deduction as may be reasonably requested by the Company to authorize,
facilitate or substantiate such deduction.
 
(2)           Annual Target Bonus.  Executive shall also be entitled to receive
an annual target incentive bonus of up to 50% of the Executive’s current salary,
which target for the first calendar year shall be $150,000, pro-rated based upon
the Executive’s length of employment during such year.  The annual bonus shall
be based upon the Company achieving its revenue and EBITDA goals, Executive
meeting the annual goals determined by the Compensation Committee, and Executive
being employed in good standing by Company at the time of the bonus
payment.  The amount of the annual target bonus payable to Executive in any
given year shall be determined by the Compensation Committee.  The annual bonus
shall be paid no later than the end of February following the year for which
such bonus is being paid.
 
C.           Applicable Withholdings.  The Company shall deduct and withhold
from the compensation payable to Executive hereunder any and all applicable
federal, state and local income and employment withholding taxes and any other
amounts required to be deducted or withheld by the Company under applicable
statutes, regulations, ordinances or orders governing or requiring the
withholding or deduction of amounts otherwise payable as compensation or wages
to employees.
 
4. Equity Compensation. 
 
                          A.           Initial Grants.  As of the close of
business on the date of the Executive’s first day of employment with the
Company, the Company’s Compensation Committee shall grant Executive
non-statutory stock options.  The first stock option shall be an option to
purchase up to 400,000 shares of the Company’s common stock and shall vest over
four years; 25% of the shares shall vest on the first anniversary of the grant
date and the balance shall vest in 36 equal monthly installments
thereafter.  The second stock option shall be a performance option to purchase
up to 100,000 shares of the Company’s common stock that will vest based solely
upon the average closing sales price of the Company’s common stock on the grant
date as reported by Nasdaq or the primary exchange on which the Company’s common
stock is then listed or quoted (the “Exchange”) during any consecutive three
calendar months.  If during the Employment Period, the average of the Monthly
Average Price (as defined below) of the Company’s common stock over any
consecutive three months reaches $5 per share, the shares shall vest as of the
last day of such period.  The “Monthly Average Price” shall be calculated by
adding the closing sales price reported by the Exchange for each Trading Day in
a given month and dividing such sum by the total number of Trading Days in such
month.  For the purposes of this Agreement, a “Trading Day” shall mean any day
on which the Company’s common stock is listed or quoted and traded on the
Exchange.  For example, if there are 20 Trading Days in each month and the
Monthly Average Price was $4.75 in January, $5.50 in February and $5.00 in
March, then the shares subject to this option shall vest on March 31
[(($4.75*20) + ($5.50*20) + ($5.00*20))/60 = $5.08].  In addition, if the
average of the Monthly Average Price of the Company’s common stock exceeds the
unachieved milestones set forth above for either (i) the two calendar months
immediately prior to Executive’s termination of employment (other than for Cause
or due to death or Disability) or Executive’s resignation for Good Reason, or
(ii) the last completed calendar month immediately prior to such termination or
resignation, then the consecutive three month period used for determining
whether the milestones have been met may include one or two months following the
date of such termination or resignation, as the case may be, to complete the
three month determination period.  For example, assuming the performance option
has not yet vested and assuming there are 20 Trading Days in each month, if the
Monthly Average Prices for the two months prior to such termination or
resignation were $4.00 and $5.50, then the calendar month during which
Executive’s employment ceased may be included in the three month determination
period for the purposes of calculating whether the vesting requirement has been
met, even though Executive was terminated in the first week of such month.


The foregoing options will be granted pursuant to the Company’s 2007 New
Employee Incentive Plan (the “Plan”), and will be subject to the terms and
conditions of the Plan in effect as of the grant date and the related stock
option  agreements.  The exercise price for both options shall be equal to the
closing sales price of the Company’s common stock as reported by the Exchange on
the date of grant of the options.  The option shall have provisions to
accelerate the vesting in the event either Executive’s employment is terminated
without Cause or Executive resigns for Good Reason within twelve months
following a Change in Control as defined in the Plan.  Both options shall
contain provisions that will restrict the sale of the common stock issuable upon
exercise of such options for 18 months following the grant date, except to the
extent necessary to cover any current tax liabilities of Executive associated
with such options.


                          B.           Other Equity Compensation.  Executive
shall also be entitled to participate in any other equity incentive plans of the
Company.  All such other options or other equity awards will be made at the
discretion of the Company’s Compensation Committee of the Board of Directors
pursuant and subject to the terms and conditions of the applicable equity
incentive plan, including any provisions for repurchase thereof.  The option
exercise price or value of any equity award granted to Executive will be
established by the Company’s Board of Directors as of the date such interests
are granted but shall not be less than the fair market value of the class of
equity underlying such award.  


5. Expense Reimbursement.  In addition to the compensation specified in Section
3, Executive shall be entitled to receive reimbursement from the Company for all
reasonable business expenses incurred by Executive in the performance of
Executive’s duties hereunder, provided that Executive furnishes the Company with
vouchers, receipts and other details of such expenses in the form reasonably
required by the Company to substantiate a deduction for such business expenses
under all applicable rules and regulations of federal and state taxing
authorities.
 
6. Fringe Benefits.
 
A.           Group Plans.  Executive shall, throughout the Employment Period, be
eligible to participate in all of the group term life insurance plans, group
health plans, accidental death and dismemberment plans, short-term disability
programs, retirement plans, profit sharing plans or other plans (for which
Executive qualifies) that are available to the executive officers of the
Company.  During the Employment Period, the Company will pay for coverage for
Executive and his spouse and dependents residing in Executive’s household
(collectively, the “Dependents”) under the Company’s health plan, and coverage
for Executive under the Company’s accidental death and dismemberment plan and
for short-term disability.  In the event Executive elects not to participate in
the Company’s health plan, the Company shall reimburse Executive for the cost of
alternative health care coverage of his choosing for Executive and his
Dependents in an amount up to $1,500 per month.  Payment for all other benefit
plans will be paid in accordance with the Company’s policy in effect for similar
executive positions.
 
B.           Vacation.  Executive shall be entitled to at least four weeks paid
vacation per year.  Vacation shall accrue pursuant to the Company’s vacation
benefit policies.
 
C.           Auto Allowance. Executive shall be entitled to an auto allowance
for one vehicle for Executive’s use up to $1,000 per month.
 
D.           Indemnification.  As of the Effective Date, the Company and
Executive shall enter into the Company’s standard indemnification agreement for
its key executives.
 
7. Termination of Employment.  Executive’s employment with the Company is
“at-will.”  This means that it is not for any specified period of time and can
be terminated by Executive or the Company at any time, with or without advance
notice, and for any or no particular reason or cause.  Upon such termination,
Executive (or, in the case of Executive’s death, Executive’s estate and
beneficiaries) shall have no further rights to any other compensation or
benefits from the Company on or after the termination of employment except as
follows:
 
A.    Termination For Cause.  In the event the Company terminates Executive’s
employment with the Company prior to expiration of the Employment Period for
Cause (as defined below), the Company shall pay to Executive the following: (i)
Executive’s unpaid Annual Salary that has been earned through the termination
date of his employment; (ii) Executive’s accrued but unused vacation; (iii) any
accrued expenses pursuant to Section 5 above, and (iv) any other payments as may
be required under applicable law (subsections (i) through (iv) above shall
collectively be referred to herein as the “Required Payments”).  For purposes of
this Agreement, “Cause” shall mean that Executive has engaged in any one of the
following:  (i) misconduct involving the Company or its assets, including,
without limitation, misappropriation of the Company’s funds or property; (ii)
reckless or willful misconduct in the performance of Executive’s duties in the
event such conduct continues after the Company has provided 30 days written
notice to Executive and a reasonable opportunity to cure; (iii) conviction of,
or plea of nolo contendre to, any felony or misdemeanor involving dishonesty or
fraud; (iv) the violation of any of the Company’s policies, including without
limitation, the Company’s policies on equal employment opportunity and the
prohibition against unlawful harassment; (v) the material breach of any
provision of this Agreement after 30 days written notice to Executive of such
breach and a reasonable opportunity to cure such breach; or (vi) any other
misconduct that has a material adverse effect on the business or reputation of
the Company.
 
B.    Termination Upon Death or Disability.  If Executive dies during the
Employment Period, the Executive’s employment with the Company shall be deemed
terminated as of the date of death, and the obligations of the Company to or
with respect to Executive shall terminate in their entirety upon such date
except as otherwise provided under this Section 7B.  If Executive becomes
Disabled (as defined below), then the Company shall have the right, to the
extent permitted by law, to terminate the employment of Executive upon 30 days
prior written notice in writing to Executive.  Upon termination of employment
due to the death or Disability of Executive, Executive (or Executive’s estate or
beneficiaries in the case of the death of Executive) shall be entitled to
receive the Required Payments; and  Executive shall also be entitled to the
following:  (i) Executive’s annual bonus for the year of termination in
accordance with Section 3B above (pro rated up to the termination date), which
bonus shall be paid at the earlier of (A) such time as the Company regularly
pays bonuses, or (B) 2 ½ months following the calendar year in which the
termination occurs; and (ii) continuation of his Annual Salary following such
termination for a period of one year, which shall be payable in accordance with
the Company’s standard pay schedules; and (iii) in the case of termination due
to Disability, the Company shall reimburse Executive’s COBRA payments for
Executive’s health insurance benefits for a period of one year.  For the
purposes of this Agreement, “Disability” shall mean a physical or mental
impairment which, the Board of Directors determines, after consideration and
implementation of reasonable accommodations, precludes the Executive from
performing his essential job functions for a period longer than three
consecutive months or a total of one hundred twenty (120) days in any twelve
month period.  Any termination of Executive’s employment under this Section 7B
(including separation on account of death) is intended to qualify as an
involuntary separation from service under Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) such that Executive’s right to benefits
under this Section 7B is subject to a substantial risk of forfeiture under
Treasury Regulations Section 1.409A-1(d).
 
C.    Termination for Any Other Reason; Resignation for Good Reason.  Should the
Company terminate Executive’s employment (other than for Cause or as a result of
Executive’s Death or Disability), or in the event Executive resigns for Good
Reason (as defined below), then the Company shall pay Executive the Required
Payments; and Executive shall also be entitled to the following:  (i) a pro
rated share of Executive’s bonus (pro rated up to the termination or resignation
date, as the case may be), which bonus shall be paid at the earlier of (A) such
time as the Company regularly pays bonuses; or (B) no later than 2 ½ months
following the calendar year in which the termination or resignation occurs;
(iii) continuation of Executive’s Annual Salary, which shall be payable in
accordance with the Company’s standard pay schedules for a period of one year
(provided however that if Executive obtains other employment, then his severance
payments shall be reduced after the first six months of the foregoing one year
severance period by any amounts received by Executive from his new employer for
the balance of the one year severance period); and (iv) the Company shall also
reimburse Executive’s actual COBRA payments for Executive’s health insurance
benefits for a period of one year.  Any termination of Executive’s employment
under this Section 7C (including a separation for Good Reason) is intended to
qualify as an involuntary separation from service under Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) such that Executive’s
right to benefits under this Section 7C is subject to a substantial risk of
forfeiture under Treasury Regulations Section 1.409A-1(d).  For the purposes of
this Agreement, “Good Reason” shall mean Executive’s voluntary resignation for
any of the following events that results in a material negative change to the
Executive; (i)  a reduction without Executive’s prior written consent in either
his level of Annual Salary or his target annual bonus as a percentage of Annual
Salary; (iii) a relocation of Executive more than thirty (30) miles from the
Company’s current corporate headquarters as of the date hereof, (iv) a material
breach of any provision of this Agreement by the Company or (v) the failure of
the Company to have a successor entity specifically assume this
Agreement.  Notwithstanding the foregoing, “Good Reason” shall only be found to
exist if prior to Executive’s resignation for Good Reason, the Executive has
provided written notice to the Company within 90 days following the existence of
such Good Reason event indicating and describing the event resulting in such
Good Reason, and the Company does not cure such event within 30 days following
the receipt of such notice from Executive.  In the event the Company fails to
timely cure, Executive shall resign within 6 months following the expiration of
the cure period.
 
D.           409A Compliance.  To the extent the salary and COBRA continuation
pursuant to Section 7B and 7C (a) are paid from the date of Executive’s
termination of employment through March 15 of the calendar year following such
termination, such severance benefits are intended to constitute separate
payments for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations and
thus payable pursuant to the “short-term deferral” rule set forth in Section
1.409A-1(b)(4) of the Treasury Regulations; (b) are paid following said March
15, such severance benefits are intended to constitute separate payments for
purposes of Section 1.409A-2(b)(2) of the Treasury Regulations made upon an
involuntary separation from service and payable pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations, to the maximum extent permitted
by said provision, and (c) are in excess of the amounts specified in clauses (a)
and (b) of this paragraph, shall (unless otherwise exempt under Treasury
Regulations) be considered separate payments subject to the distribution
requirements of Section 409A(a)(2)(A) of the Code, including, without
limitation, the requirement of Section 409A(a)(2)(B)(i) of the Code that
payments or benefits be delayed until 6 months after Executive’s separation from
service (or death, if earlier) if he is a “specified employee” within the
meaning of the aforesaid section of the Code at the time of such separation from
service.  In the event that a six month delay of any such separation payments or
benefits is required, on the first regularly scheduled pay date following the
conclusion of the delay period, Executive shall receive a lump sum payment or
benefit in an amount equal to the separation payments and benefits that were so
delayed, and any remaining separation payments or benefits shall be paid on the
same basis and at the same time as otherwise specified pursuant to this
Agreement (subject to applicable tax withholdings and deductions).  The term
"termination of employment” as it appears in Sections 7B and 7C shall be
interpreted consistent with the term "separation from service" within the
meaning of section Treasury Regulation §1.409A-1(h), but only to the extent
strictly necessary to either qualify the arrangement as an involuntary
separation arrangement that is exempt from section 409A of the Code, or
establish a time of payment that complies with section 409A of the Code.
 
8. Non-Competition During the Employment Period.  Executive acknowledges and
agrees that given the extent and nature of the confidential and proprietary
information he will obtain during the course of his employment with the Company,
it would be inevitable that such confidential information would be disclosed or
utilized by the Executive should he obtain employment from, or otherwise become
associated with, an entity or person that is engaged in a business or enterprise
that directly competes with the Company.  Consequently, during any period for
which Executive is receiving payments from the Company, either as wages or as a
severance benefit, Executive shall not, without prior written consent of the
Chief Executive Officer, directly or indirectly own, manage, operate, control or
participate in the ownership, management, operation or control of, or be
employed by or provide advice to, any enterprise that is engaged in any business
directly competitive to that of the Company in the aftermarket auto parts market
in the United States; provided, however, that such restriction shall not apply
to any passive investment representing an interest of less than 1% of an
outstanding class of publicly-traded securities of any company or other
enterprise where Executive does not provide any management, consulting or other
services to such company or enterprise.
 
9. Proprietary Information.  Executive has executed or is concurrently executing
the Company’s standard Confidential Information and Assignment of Inventions
Agreement (the “Confidentiality Agreement”), which is hereby incorporated by
this reference as if set forth fully herein.  Executive’s obligations pursuant
to the Confidentiality Agreement will survive termination of Executive’s
employment with the Company.  Executive agrees that he will not use or disclose
to the Company any confidential or proprietary information from any of his prior
employers.
 
10. Successors and Assigns.  This Agreement is personal in its nature and the
Executive shall not assign or transfer his rights under this Agreement.  The
provisions of this Agreement shall inure to the benefit of, and shall be binding
on, each successor of the Company whether by merger, consolidation, transfer of
all or substantially all assets, or otherwise, and the heirs and legal
representatives of Executive.
 
11. Notices.  Any notices, demands or other communications required or desired
to be given by any party shall be in writing and shall be validly given to
another party if served either personally or via overnight delivery service such
as Federal Express, postage prepaid, return receipt requested.  If such notice,
demand or other communication shall be served personally, service shall be
conclusively deemed made at the time of such personal service.  If such notice,
demand or other communication is given by overnight delivery, such notice shall
be conclusively deemed given two business days after the deposit thereof
addressed to the party to whom such notice, demand or other communication is to
be given as hereinafter set forth:
 
 
To the Company:
U.S. Auto Parts Network, Inc.

 
17150 South Margay Avenue

 
 
Carson, California 90746

 
Attn:  Chief Executive Officer



 
To Executive:
At Executive’s last residence as provided by

 
Executive to the Company for payroll records.

 
 

Any party may change such party’s address for the purpose of receiving notices,
demands and other communications by providing written notice to the other party
in the manner described in this Section 11.
 
12. Governing Documents.  This Agreement, along with the documents expressly
referenced in this Agreement, constitute the entire agreement and understanding
of the Company and Executive with respect to the terms and conditions of
Executive’s employment with the Company and the payment of severance benefits,
and supersedes all prior and contemporaneous written or verbal agreements and
understandings between Executive and the Company relating to such subject
matter.  This Agreement may only be amended by written instrument signed by
Executive and an authorized officer of the Company.  Any and all prior
agreements, understandings or representations relating to the Executive’s
employment with the Company are terminated and cancelled in their entirety and
are of no further force or effect.
 
13. Governing Law.  The provisions of this letter agreement will be construed
and interpreted under the laws of the State of California.  If any provision of
this Agreement as applied to any party or to any circumstance should be adjudged
by a court of competent jurisdiction to be void or unenforceable for any reason,
the invalidity of that provision shall in no way affect (to the maximum extent
permissible by law) the application of such provision under circumstances
different from those adjudicated by the court, the application of any other
provision of this Agreement, or the enforceability or invalidity of this
Agreement as a whole.  Should any provision of this Agreement become or be
deemed invalid, illegal or unenforceable in any jurisdiction by reason of the
scope, extent or duration of its coverage, then such provision shall be deemed
amended to the extent necessary to conform to applicable law so as to be valid
and enforceable or, if such provision cannot be so amended without materially
altering the intention of the parties, then such provision will be stricken and
the remainder of this Agreement shall continue in full force and effect.
 
14. Remedies.  All rights and remedies provided pursuant to this Agreement or by
law shall be cumulative, and no such right or remedy shall be exclusive of any
other.  A party may pursue any one or more rights or remedies hereunder, or may
seek damages or specific performance in the event of another party’s breach
hereunder, or may pursue any other remedy by law or equity, whether or not
stated in this Agreement.
 
15. No Waiver.  The waiver by either party of a breach of any provision of this
Agreement shall not operate as, or be construed as, a waiver of any later breach
of that provision.
 
16. Counterparts.  This Agreement may be executed in more than one counterpart,
each of which shall be deemed an original, but all of which together shall
constitute but one and the same instrument.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 
U.S. AUTO PARTS NETWORK, INC.
 
By:
/s/ SHANE EVANGELIST
 
Name:
Shane Evangelist
 
Title:
Chief Executive Officer
   Address: 17150 South Margay Avenue Carson, CA 90746        
 
   
By:
/s/ TED SANDERS
 
Name:
Theodore R. Sanders, Jr.
  Title:     Chief Executive Officer   
